In re: A. B. Broussard, Jr., A. B. Brous-sard and Sons, Inc., and Fireman’s Fund Insurance Company applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 162 So.2d 23.
Writ refused. According to the facts found by the Court of Appeal we find no merit in the assignment of error.
McCALEB, J.,
is of the opinion that a writ should be granted as this case is one exclusively cognizable under the Employers Liability Act. See Dobson v. Standard Accident Ins. Co., 228 La. 837, 84 So.2d 210 — As a tort action, no recovery should be had as plaintiff assumed the risk of injury as operator of the tractor under the circumstances presented.